                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION


RYAN JONES                                                           PLAINTIFF

V.                          NO. 3:20-cv-00189-JTR

ANDREW SAUL,
Commissioner,
Social Security Administration                                    DEFENDANT


                                    ORDER

      Before the Court is Plaintiff Ryan Jones’ Motion for Attorney’s Fees and

Expenses under the Equal Access to Justice Act (“EAJA”). Doc. 16. The motion is

unopposed. Doc. 18.

      Plaintiff’s attorney, Stephanie Bartels Wallace, requests a total award of

$6,127.67 (which sum includes 27.10 attorney hours incurred in 2020–21 at an

hourly rate of $206; 7.0 paralegal hours at an hourly rate of $75; and expenses of

$20.07).

      The Court concludes that Plaintiff is entitled to an award of attorney’s fees

under the EAJA and that the requested sum is reasonable.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees

pursuant to the EAJA, Doc. 16, is GRANTED.




                                        1
       Plaintiff is awarded $6,127.67 in fees and expenses under the EAJA.1

       Dated this 25th day of May, 2021.


                                            ____________________________________
                                            UNITED STATES MAGISTRATE JUDGE




       1
            Consistent with the Commissioner’s usual procedure in light of Astrue v. Ratliff, 560
U.S. 586 (2010), the check awarding EAJA fees should be made payable to Plaintiff but mailed to
the Plaintiff in care of Plaintiff’s attorney at the attorney’s office.
                                               2
